DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,055,932. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present application recites a method of operating a usage-based maintenance system for a vehicle that is part of a fleet of vehicles, the method comprising: receiving, by a processor from the vehicle, a usage parameter for the vehicle over a predetermined time period; determining, by the processor using a fleet usage model, a score for the vehicle according to the received usage parameter, the fleet usage model generated according to a fleet usage distribution of the usage parameter for respective vehicles within the fleet, the fleet usage model expressing the score for respective vehicles within the fleet as a function of the usage parameter; and determining, by the processor using a reward model, a maintenance reward for the vehicle according to the score determined for the vehicle, the reward model generated according to a distribution of the score for respective vehicles within the fleet, the reward model expressing the maintenance reward for respective vehicles within the fleet as a function of the score.
Claim 1 of patent No. 11055932 discloses a method of operating a usage-based maintenance system for a plurality of vehicles arranged in a fleet, the method comprising: receiving, by a processor, detected usage data from the fleet, the usage data including a usage parameter for individual ones of the plurality of vehicles within the fleet over a predetermined time period; generating, by the processor from the usage data, a fleet usage distribution of the usage parameter for the plurality of vehicles across the fleet; generating, by the processor, a fleet usage model according to the fleet usage distribution, the fleet usage model expressing a score as a function of the usage parameter; generating, by the processor a score distribution of the score for the plurality of vehicles across the fleet; generating, by the processor, a reward model according to the score distribution, the reward model expressing a maintenance reward as a function of the score; receiving, by the processor, the usage parameter of one of the plurality of vehicles; determining, by the processor using the fleet usage model, the score for the one of the plurality of vehicles according to the received usage parameter for the one of the plurality of vehicles; and determining, by the processor using the reward model, the maintenance reward for the one of the plurality of vehicles according to the score determined for the one of the plurality of vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of the present application with the fleet usage model expressing a score as a function of the usage parameter in order to better optimize the usage based maintenance for the plurality of vehicles.
Therefore, it is well settled that the omission of an element, and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element of step whose function is not needed would be obvious to one of ordinary skill in the art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661